Citation Nr: 1045451	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  08-16 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Weather new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of a 
lower back injury.

2.  Entitlement to service connection for a neck injury.  

3.  Entitlement to service connection for a traumatic brain 
injury (claimed as brain damage).

4.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1974.

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from February 2008 and April 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. Paul, 
Minnesota (RO).  

The Veteran testified at an August 2008 Board hearing; the 
hearing transcript has been associated with the claims file.  

The issues of entitlement to service connection for residuals of 
a lower back injury, a neck injury, a traumatic brain injury, and 
entitlement to a total disability rating based on individual 
unemployability (TDIU) are addressed in the remand portion of the 
decision below and are remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A February 1979 rating decision denied the Veteran's claim of 
entitlement to service connection for a back injury.

2.  Evidence associated with the claims file since the February 
1979 rating decision was not of record at the time of the 
February 1979 decision and raises a reasonable possibility of 
substantiating the Veteran's claim of entitlement to service 
connection for residuals of a lower back injury.


CONCLUSION OF LAW

The evidence received since the February 1979 rating decision is 
new and material, and the claim of entitlement to service 
connection for residuals of a lower back injury is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009).  VA has issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2010).  Without deciding whether the notice and 
development requirements of the VCAA have been satisfied in the 
present case, this law does not preclude the Board from 
adjudicating the issue involving the Veteran's claim to reopen 
the issue of entitlement to service connection for residuals of a 
lower back injury, as the Board is taking action favorable to the 
Veteran by reopening this claim.  As such, this decision poses no 
risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).

Unappealed rating decisions dated in September 1974 and February 
1979 denied the Veteran's claim of entitlement to service 
connection for a back injury on the basis that there was no 
evidence that the current condition was related to a back injury 
in service.  The relevant evidence of record at the time of the 
February 1979 rating decision consisted of the Veteran's service 
treatment records, an August 1974 VA medical examination report, 
and VA medical records dated in December 1978 and January 1979
 
The Veteran did not file a notice of disagreement after the 
February 1979 rating decision.  Therefore, the February 1979 
rating decision is final based on the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2010).

A finally decided claim will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108.  "New" 
evidence means existing evidence not previously submitted to VA.  
"Material" evidence means existing evidence that by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156.

In May 2007, a claim to reopen the issue of entitlement to 
service connection for residuals of a lower back injury was 
received.  Evidence of record received since the February 1979 
rating decision includes private treatment records dated from 
2004 to 2008, lay statements from the Veteran, and a Board 
hearing transcript.  This evidence is new in that it has not 
previously been submitted.

The Board finds that the new evidence submitted is material.  
Service treatment records show that the Veteran sustained an 
injury to the back while in service.  His lay statements and 
hearing testimony attest to chronicity or continuity of his back 
symptoms after discharge.  Private treatment records establish 
the presence of current degenerative changes in the lumbar spine.  
The new evidence of record indicates that the Veteran sustained a 
back injury in service and that he continued to have back 
problems since his separation from service.  Accordingly, the new 
evidence relates to an unestablished fact necessary to 
substantiate the Veteran's claim of entitlement to service 
connection for residuals of a lower back injury.  Therefore, the 
new evidence raises a reasonable possibility of substantiating 
the Veteran's claim.  38 C.F.R. § 3.156(a).  As such, the 
Veteran's claim of entitlement to service connection for 
residuals of a lower back injury is reopened.


ORDER

As new and material evidence has been submitted, the claim of 
entitlement to service connection for residuals of a lower back 
injury is reopened; to this extent the appeal is allowed.


REMAND

The VCAA requires that VA make reasonable efforts to obtain 
relevant records that the claimant has adequately identified and 
authorized VA to obtain.  38 U.S.C.A. § 5103A (West 2002).  In a 
case of records held by a Federal department or agency, VA shall 
continue their efforts to obtain these records unless it is 
reasonably certain that such records do not exist or that further 
efforts to obtain those records would be futile.  Id.

The Veteran reported, during his Board hearing, that subsequent 
to his in-service injury he was not returned to full duty.  He 
indicated that he was pulled off from his standard duty of 
driving in the motor pool, and instead was assigned to survey 
laundry.  The Veteran's service personnel records are not 
currently associated with the claims file.  Accordingly, the RO 
must attempt to obtain the Veteran's service personnel records to 
determine if the Veteran was put on any medical restrictions, and 
to determine if his assignment was changed in any manner during 
service to accommodate his in-service injuries.

Private medical records show that the Veteran fell off of a 
motorcycle in June 2004 and subsequently received a diagnosis of 
traumatic brain injury and subdural hematoma.  The Veteran 
indicated, however, that he received medical treatment at the VA 
Medical Center in St. Cloud, Minnesota after separation from 
military service and prior to his post-service motorcycle 
accident.  The Veteran further indicated that this treatment may 
have included treatment for his head injuries or cognitive 
disabilities.  The Veteran's claims file includes relatively few 
records from VA medical facilities.  Accordingly, the evidence of 
record indicates that some of the Veteran's VA medical treatment 
records may not be associated with the claims file.  As such, the 
RO must make an attempt to obtain any outstanding VA medical 
records and associate them with the claims file.  See 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 
2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 
(1995) ("...an [agency of original jurisdiction's] failure to 
consider records which were in VA's possession at the time of the 
decision, although not actually in the record before the AOJ, may 
constitute clear and unmistakable error.")

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  A medical 
examination or medical opinion may be deemed necessary where the 
record contains competent medical evidence of a current diagnosed 
disability, establishes that the Veteran suffered an event, 
injury or disease in service, and indicates that the claimed 
disability may be associated with the established event, injury 
or disease in service.  See Id; McLendon v. Nicholson, 20 Vet 
App. 79, 83 (2006).  

Service treatment records show that the Veteran was in an 
automobile accident in service in which he sustained injuries to 
the head and back.  The record shows that the Veteran also has 
had at least one post-service injury in June 2004, at which time 
he received a diagnosis of a traumatic brain injury.  The Veteran 
has not yet been afforded a VA examination to address his claimed 
traumatic brain injury, residuals of a back injury, and neck 
injury.  In light of the "low threshold" as announced in Mclendon 
v. Nicholson, the Board finds that remand for a VA examination is 
necessary to determine if the Veteran's currently claimed 
disabilities are related to military service.

Since a favorable decision on the issues of entitlement to 
service connection for residuals of a lower back injury, a 
traumatic brain injury, and a neck injury would have an impact as 
to the resolution of the Veteran's claim for a TDIU, such issues 
are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  Accordingly, the Board will defer appellate 
consideration of the Veteran's claim of entitlement to a TDIU, 
pending resolution of the other claims.

Accordingly, the case is remanded for the following actions:

1.	The RO must attempt to obtain, with any 
necessary authorization from the Veteran, 
copies of all treatment records related to 
the Veteran's lower back injury, neck 
injury, and traumatic brain injury, to 
specifically include all medical records 
held by the VA Medical Center in St. 
Cloud, Minnesota.  An attempt must also be 
made to obtain a complete copy of the 
Veteran's service personnel records.  All 
attempts to secure this evidence must be 
documented in the claims file.  If, after 
making reasonable efforts to obtain these 
records, such records cannot be obtained, 
the Veteran must be notified and (a) the 
specific records that cannot be obtained 
must be identified; (b) the efforts that 
were made to obtain those records must be 
explained; (c) any further action to be 
taken by VA with respect to the claims 
must be noted; and (d) the Veteran must be 
notified that he is ultimately responsible 
for providing the evidence.  The Veteran 
and his representative must then be given 
an opportunity to respond.

2.	After all available records have been 
associated with the claims file, the 
Veteran must be afforded VA medical 
examination(s) to determine the etiology 
of any back disorder, neck disorder, and 
traumatic brain injury found.  The claims 
file and a copy of this remand must be 
provided to and reviewed by the 
examiner(s).  All pertinent symptomatology 
and findings must be reported in detail.  
All tests or studies necessary to make 
this determination must be conducted.  
Thereafter, based upon review of the 
service and post-service medical records, 
the examiner(s) must provide opinions as 
to whether any back disorder, neck 
disorder, and traumatic brain injury found 
were incurred in or aggravated by military 
service.  Specifically, the examiner(s) 
must provide medical opinions as to 
whether the Veteran has current 
disabilities which are related to injuries 
during military service, independent of 
any post-service injuries.  A complete 
rationale for all opinions must be 
provided.  If any of the above requested 
opinions cannot be made without resort to 
speculation, the examiner(s) must state 
this and specifically explain why an 
opinion cannot be provided without resort 
to speculation.  The report must be typed.

3.	The RO must notify the Veteran that it is 
his responsibility to report for all VA 
examinations scheduled, and to cooperate 
in the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2010).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  Copies of 
all documentation notifying the Veteran of 
any scheduled VA examination must be 
placed in the Veteran's claims file.

4.	The RO must then readjudicate the claims 
and, thereafter, if any claim on appeal 
remains denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  After 
the Veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DAVID S. AMES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


